Matter of Atiya D.K. v Curtis J.C. (2020 NY Slip Op 03847)





Matter of Atiya D.K. v Curtis J.C.


2020 NY Slip Op 03847


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Singh, González, JJ.


11775 -1672/18

[*1] In re Atiya D.K., Petitioner-Respondent,
vCurtis J.C., Respondent-Appellant.


Andrew J. Baer, New York, for appellant.
Leslie S. Lowenstein, Woodmere, for respondent.

Order of fact-finding, Family Court, New York County (Jacob K. Maeroff, Referee), entered on or about March 15, 2019, which determined that respondent committed the family offenses of disorderly conduct and harassment in the second degree, unanimously affirmed, without costs.
The finding that respondent committed the offenses of disorderly conduct and harassment in the second degree is supported by a fair preponderance of the evidence (see Family Court Act § 832). Petitioner testified that respondent confronted her in the vestibule of her apartment building, in the presence of others, and chastised her over her parenting of the parties' older child. Respondent was irate, and yelled at petitioner, poked his finger in her forehead, cursed at her, and spit on her as he exited the lobby of the building (see Penal Law § 240.20 [disorderly conduct]; Matter of William M. v Elba Q., 121 AD3d 489 [1st Dept 2014]). Petitioner also testified that, on another occasion, on the street outside her apartment building, respondent threatened her and the child with physical harm (see Penal Law § 240.26[1] [harassment in the second degree]; Matter of William M., 121 AD3d 489).
We perceive no basis for disturbing the court's credibility determinations (see Matter of Melind M. v Joseph P., 95 AD3d 553, 555 [1st Dept 2012]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK